Citation Nr: 0525255	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied service connection for a 
left knee disability claimed as secondary to the service-
connected residuals of a total right knee replacement.

By correspondence dated in June 2000, the veteran withdrew 
his request for a hearing before a member of the Board.

The Board remanded this case in May 2003 for additional 
development.  In August 2003, the Board vacated the May 2003 
remand, and again remanded the case for additional 
development.  In August 2004, the Board once again remanded 
the case, to ensure full compliance with the instructions 
contained in the May 2003 remand.


FINDINGS OF FACT

1.  VA has complied with notification and assistance 
requirements, and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the matter 
on appeal.

2.  A left knee disability was first shown many years after 
service, and is not causally related to service or 
proximately due to or the result of the service-connected 
right knee disability. 


CONCLUSION OF LAW

The diagnosed left knee disability was neither incurred in 
nor aggravated by service nor was it proximately due to or 
the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

With regard to element (1), above, the record shows that the 
RO sent the veteran a VCAA notice letter in March 2005.  That 
letter listed the issue on appeal and informed the veteran of 
the type of information and evidence necessary to establish 
entitlement to service connection on a direct basis, as well 
as on a secondary basis.

With regard to elements (2) and (3), the March 2005 VCAA 
letter, as well as VCAA letters issued earlier, in September 
2002 and August 2004, notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA, including VA's responsibility to 
secure medical records or records held by any other Federal 
agencies, and to obtain a medical opinion, if deemed 
necessary to make a decision on his claim.

With regard to element (4), the March 2005 VCAA letter 
specifically told the veteran that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication occurred prior 
to enactment of the VCAA.  VCAA-compliant notice was given 
thereafter.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement in the pre-VCAA 
adjudication was harmless.  In this regard, the notice was 
provided by VA prior to issuance of a supplemental statement 
of the case issued in June 2005, and prior to the transfer of 
the veteran's case back to the Board.  Moreover, the Board 
finds that the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
VA has secured all VA treatment records and has obtained 
medical examinations and opinions.  There is no suggestion in 
the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II. Legal analysis:

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period immediately following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The veteran has not claimed that his left knee disability had 
its onset during service, or that it is a direct result of an 
in-service injury.  

Rather, he contends that this disability is proximately due 
to or the result of his service-connected right knee 
disability.  The record does not contain any competent 
evidence establishing, or even suggesting, that the diagnosed 
left knee disability is causally related to service, or was 
initially shown within a year from the date of the veteran's 
separation from active military service.  

In this regard, the service medical records, the report of a 
VA general medical examination in March 1956, and a report of 
VA hospitalization in May 1996, contain no findings referable 
to the right knee, but none referable to the left.  A left 
knee disability, namely degenerative joint disease, was 
initially identified on VA examination in July 1997, more 
than 40 years after service.  Because there is no competent 
evidence linking the left knee disability directly to service 
or showing that it was present to a compensable degree within 
one year of service, the Board is thus precluded from 
granting service connection on a direct or presumptive basis.  
38 C.F.R. § 3.303, 3.307(a), 3.309(a).

There remains the question of whether the diagnosed left knee 
disability is proximately due to or the result of the 
veteran's service-connected right knee disability.

The only competent evidence in favor of the veteran's claim 
for secondary service connection is contained in a December 
1998 VA consultation record, revealing complaints of 
progressive left knee pain, objective findings of 
degenerative joint disease (DJD) of the left knee, and the 
physician's opinion to the effect that "the increasing pain 
with the left...knee is related to the problems with the right 
knee arthritis and need for total [right] knee arthroplasty, 
hence, accelerating the left knee degeneration with gait 
pattern."
 
The competent evidence that operates against the veteran's 
claim for secondary service connection consists of the report 
of a December 1999 VA medical examination and opinion, and a 
VA medical opinion rendered in April 2003.

The December 1999 seven-page VA examination report reveals a 
very thorough medical examination of the veteran's left knee 
by a board-certified orthopedic surgeon, and a detailed 
description by this specialist of the symptomatology and 
objective findings.  This report reveals a history of an in-
service injury to the right knee, in 1954, and a subsequent 
right knee arthroplasty more than 40 years later, in 1996.  
It also reveals the veteran's belief that his left knee 
disability should be deemed secondary to his service-
connected right knee disability on the basis of his favoring 
one lower extremity over the other, due to the right knee 
pain.  It indicates that the veteran, who stated that he 
owned a barbershop where he worked four to five hours a day, 
denied any injury to the left knee, and that he complained of 
pain in both knees.

Review of plain films of the veteran's knees revealed very 
subtle narrowing of the medial joint space, which the 
examiner said was "not atypical for [the veteran]'s age," 
and which he would characterize as, at most, mild 
degenerative changes involving the medial joint compartment.  
The pertinent impressions, and medical opinion, were listed 
as follows:

Subjective complaints of left knee pain 
with radiographic evidence of mild 
degenerative osteoarthrosis.  There is no 
history of a service-connected left knee 
injury.  The degenerative arthrosis is a  
result of the natural aging process 
rather than a discrete injury.

It does not appear that [the veteran]'s 
subjective complaints of left knee pain 
are service-connected but rather 
degenerative in etiology.

The above opinions are based on a 
reasonable degree of medical certainty 
based on my training and experience as a 
board certified orthopedic surgeon.  ...

VA X-rays obtained in December 1999 confirmed the above 
findings of minimal DJD on the left.

The VA physician who subscribed the April 2003 VA medical 
opinion restated the veteran's history of an in-service right 
knee injury in 1954, a right knee arthroplasty in 1996, and 
subsequent initial complaints of pain in the left knee, with 
radiological findings of very mild degenerative changes in 
that knee, in 1999.  He then offered the following opinion:

Based on the review of his C-file and 
medical records, as well as his 
radiologic studies as interpreted in his 
medical records, it appears that [the 
veteran] has mild medial compartment 
degenerative arthritis of his left knee.  
This is very common and somewhat expected 
in 70-year-old males especially those who 
have been active.  Based on my experience 
and the understanding of the orthopedic 
literature, this is likely due to wear 
and tear over the course of his lifetime.  
I am unaware of any link between right 
knee degenerative arthritis and/or total 
knee arthroplasty and a mild left knee 
medial compartment degenerative 
arthritis.

Therefore[,] based on the data available 
to me, as well as my understanding of the 
orthopedic literature, I think it is 
unlikely that his right knee injury 
directly caused or exacerbated his left 
knee mild medial compartment degenerative 
arthritis.  Unfortunately, it is my 
opinion that he would likely have 
developed this mild medial compartment 
arthritis regardless of the injury to his 
right knee.
 
The competent evidence of record clearly weighs against the 
claim for service connection on a secondary basis.  The 
opinion in favor of his claim simply states that there is a 
nexus because of altered gait pattern, without offering a 
rationale for that opinion, while the evidence against the 
claim clearly sets forth the rationale for a negative 
opinion.  Both physicians who rendered negative opinions in 
this case, in December 1999 and April 2003, very clearly and 
thoroughly stated that they believed that the left knee 
disability is not etiologically related to the right knee 
disability, but, instead, the result of natural wear and tear 
of that joint over the course of a lifetime, and part of the 
natural aging process, in an individual who is 70 years old.

The fact that the only competent evidence of record favoring 
the veteran's claim was not accompanied by a full rationale 
considerably lessens its probative value, when compared to 
the competent evidence that operates against the claim.

The Board acknowledges the veteran's representative's 
argument, in his Informal Hearing Presentation of August 
2005, to the effect that more weight should be afforded to 
the December 1998 medical opinion, as that opinion was 
offered by the veteran's treating physician, who "fully 
stated his reasons and bas[e]s for" his opinion, versus the 
opinion rendered in April 2003, which was "based ... on the 
evidence and orthopedic literature."  The veteran's 
representative argues that the evidence is in relative 
equipoise.  The Board disagrees.  First there is no treating 
physicians rule requiring that opinions from such physicians 
be accorded greater weight than those from other medical 
professionals.  Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).

The December 1998 VA medical opinion did not contain as full 
a rationale as the opinions rendered in December 1999 and 
April 2003, neither of which was merely based on "orthopedic 
literature" (i.e., given in a vacuum), but on the totality 
of the evidence including actual examinations, and 
consideration of the December 1998 opinion.  The Board is 
also persuaded by the fact that two of the three physicians 
expressing opinions, concluded that there was no relationship 
between the right and left knee disabilities.  The physicians 
who concluded that there was no relationship, had the 
opportunity to take into account the favorable opinion.

The Board also acknowledges the statements of record 
proffered by the veteran to the effect that his left knee 
disability is solely due to his service-connected right knee 
disability.  However, the record in no way reflects that the 
veteran is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology, nor has the veteran has claimed that 
he has such training and knowledge.

Therefore, the Board is precluded from according any opinions 
rendered by the veteran attempting to establish a nexus 
between his non-service-connected left knee disability and 
his service-connected right knee disability any weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In short, the left knee disability is shown to have been 
first diagnosed many years after service and the 
preponderance of the evidence operates against a finding that 
it is causally related to service or proximately due to or 
the result of the service-connected right knee disability.

In view of this finding, the Board concludes that the 
diagnosed left knee disability was neither incurred in nor 
aggravated by service, nor was it proximately due to or the 
result of service-connected right knee disability.

In reaching the above conclusion, the Board has certainly 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


